Citation Nr: 0428921	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
type 2 diabetes mellitus.

2.  Entitlement to a compensable evaluation for molluscum 
contagiosum.

3.  Entitlement to service connection for gout, to include as 
due to exposure to Agent Orange.

4.  Entitlement to service connection for sleep apnea, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for residuals of a 
myocardial infarction with hypertension and headaches.

6.  Entitlement to service connection for residuals of a 
right knee injury.

7.  Entitlement to service connection for residuals of a left 
knee injury.

8.  Entitlement to service connection for a urinary tract 
infection.

9.  Entitlement to service connection for pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
March 1973 and had subsequent service in the United States 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to the 
benefits sought.  The veteran subsequently perfected this 
appeal.

A RO hearing was held in October 2002 and a videoconference 
hearing was held before the undersigned in March 2004.  
Transcripts of these hearings are associated with the claims 
folder.

Information in the claims folder indicates that the veteran 
is also seeking service connection for peripheral neuropathy, 
impotence, and defective vision, claimed as secondary to his 
service-connected diabetes.  The veteran has been provided VA 
examinations in connection with these claims, but a rating 
decision has not been issued.  At the March 2004 
videoconference hearing, the veteran presented testimony on 
the matters of secondary service connection for peripheral 
neuropathy and impotency.  Notwithstanding, these matters 
have not been perfected for appeal and are not currently 
before the Board.  These matters are referred to the RO for 
the appropriate action.  

At the March 2004 videoconference hearing, the veteran 
provided testimony regarding a breathing disability.  This 
matter is also not in appellate status.  To the extent the 
veteran is raising a claim for an increased evaluation for 
his service-connected allergic rhinitis, this matter is 
referred to the RO for the appropriate action.

The issues of entitlement to a compensable evaluation for 
molluscum contagiosum; service connection for gout; service 
connection for residuals of a myocardial infarction with 
hypertension and headaches; service connection for residuals 
of a right knee injury; service connection for residuals of a 
left knee injury; and service connection for 
pseudofolliculitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the March 2004 videoconference hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification that the issues of an increased evaluation for 
diabetes and service connection for sleep apnea and urinary 
tract infection were being withdrawn from appellate review.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant or his representative have been met with regard to 
the issues of an increased evaluation for diabetes and 
service connection for sleep apnea and urinary tract 
infection.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The March 2004 videoconference hearing transcript noted that 
in the prehearing conference it was indicated that the issues 
of an increased rating for diabetes and service connection 
for sleep apnea and urinary tract infection were being 
withdrawn from appellate review.  The transcript of the 
hearing constitutes a written withdrawal.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn the appeal with regard to the issues numbered 
1, 4, and 8.  Accordingly, the Board does not have 
jurisdiction to review the appeal with regard to these issues 
and they are dismissed.   


ORDER

The issues of an increased rating for diabetes and for 
service connection for sleep apnea and urinary tract 
infection are dismissed.  




REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A January 2001 letter discussed new and material evidence 
necessary to reopen service connection claims and an October 
2001 letter set forth the requirements for service connection 
claims based on Agent Orange exposure.  An October 2003 
letter discussed the evidence necessary to substantiate the 
veteran's claim for increase and set forth the veteran's and 
VA's obligations with respect to obtaining evidence.  On 
review of the claims folder, it does not appear that the 
veteran has received a VCAA letter notifying him of the 
appropriate information regarding his claims for service 
connection on a direct basis.  

At the March 2004 videoconference hearing, the veteran 
testified that he went to the medic for high blood pressure.  
He also reported that he had a knee injury in about 1970 and 
was put on a permanent profile where he could not stand for 
long periods of time.  The veteran also testified that his 
face would get sore and bump up when he had to shave and that 
he had a shaving profile during service.  

The claims folder contains the veteran's service medical 
records for his period of active duty from April 1970 to 
March 1973 and these records are negative for any evidence of 
the claimed treatment or that the veteran was put on profiles 
for his knees or shaving.  The veteran's Personnel 
Qualification Record indicates that he was in the U.S. Army 
Reserves from approximately February 1976 to January 1980.  
Service medical records from this period of service, if any, 
have not been requested.  

At the videoconference hearing, the veteran reported that he 
has been receiving treatment for his knees for the past 20 
years.  He indicated that when he first got out of service, 
he went to the VA on Roosevelt Road and that there could be 
records at the VA medical center (VAMC) in Little Rock 
showing treatment for his knees in the 1970's.  Information 
in the claims folder also indicates that the veteran has 
received private orthopedic treatment.  On review of the 
claims folder, these records have not been requested.  

The veteran also reported that he currently sees his VA 
doctor at the VAMC Little Rock approximately every six 
months.  VA treatment records were most recently obtained in 
March 2003.  

VA ascertained the severity of the veteran's molluscum 
contagiosum pursuant to Diagnostic Codes 7899-7806.  
Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  The veteran, however, has not 
been advised of the amendments to the rating schedule and the 
RO has not considered the application of the revised rating 
criteria to the veteran's claim for increase.  

The veteran most recently underwent a VA skin examination in 
November 2001.  In order to determine the current nature and 
severity of the veteran's service-connected skin disability 
and to obtain medical findings pertinent to the evaluation of 
the veteran's disability under the revised rating criteria, 
the Board finds that additional examination is warranted.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  
Specifically, the veteran must be 
notified of the evidence necessary to 
substantiate his claims for service 
connection; of the information and 
evidence he is responsible for providing; 
and of the evidence that VA will obtain.  
The veteran should also be requested to 
provide any evidence that pertains to his 
claim.  

2.  The RO should advise the veteran of 
the August 30, 2002 amendments to the 
rating schedule pertaining to the 
evaluation of skin disabilities.

3.  The RO should request any service 
medical records pertaining to the 
veteran's service in the U.S. Army 
Reserves from the appropriate agency.  

4.  The RO should contact the veteran and 
request that he identify the approximate 
dates and location of VA treatment 
related to his claimed disabilities.  The 
veteran is also requested to identify any 
private treatment, to include orthopedic 
treatment, and to provide authorizations 
for the release of information.  Upon 
receipt of the requested information, the 
RO should request all identified 
treatment records that have not already 
been obtained.  

Regardless of any response received from 
the veteran, the RO should request any 
records from VAMC Little Rock regarding 
treatment for the veteran's knees for the 
period beginning in March 1973; and 
treatment records pertaining to the 
veteran's claimed disabilities from VAMC 
Little Rock for the period from March 
2003 to the present.  

5.  The RO should make arrangements with 
the appropriate medical facility for the 
veteran to be afforded the following VA 
examination: a dermatological examination 
to determine the current nature and 
severity of the veteran's service-
connected molluscum contagiosum.  The 
veteran's claims folder should be 
available for review.  The examiner is 
specifically requested to identify all 
skin manifestations and the area or areas 
involved (in inches or sq. cm.) and to 
comment on the following: 1) whether 
there is any exfoliation, exudation, or 
itching involving an exposed surface or 
extensive area; 2) the percentage of the 
entire body or exposed areas affected; or 
whether intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required for 
a total duration of less than six weeks 
during the past 12-month period; and 3) 
whether there is any limitation of 
function of the affected part(s).  All 
findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.  

6.  Upon completion of the foregoing, the 
RO should review the record and determine 
whether additional VA examinations, to 
include nexus opinions, should be 
obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2004) (VA will provide a medical 
examination if the record does not 
contain sufficient competent medical 
evidence to decide the claim, but: (A) 
contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; (B) establishes 
that the veteran suffered an event, 
injury or disease in service...; and (C) 
indicates that the claimed disability or 
symptoms may be associated with the 
established event, injury or disease in 
service or with another service-connected 
disability).  

7.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of (1) 
entitlement to a compensable evaluation 
for molluscum contagiosum; (2) 
entitlement to service connection for 
gout, to include as due to exposure to 
Agent Orange; 
(3) entitlement to service connection for 
myocardial infarction with hypertension 
and headaches; (4) entitlement to service 
connection for residuals of a right knee 
injury; (5) entitlement to service 
connection for a left knee injury; and 
(6) entitlement to service connection for 
pseudofolliculitis.  All applicable laws 
and regulations should be considered.  In 
this regard, the RO is advised that the 
schedule for rating disabilities of the 
skin was revised effective August 30, 
2002.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



